DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lift configured to raise a vehicle from a floor or ground to the plane of the planar stage  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. A lift is shown in the drawings. The lift is not configured to raise a vehicle from a floor or ground to the plane of the planar stage.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “said plurality of walls bound a rectangular planar stage.” This brings in to question if this is the same stage recited in claim 1 or a different stage. The examiner believes the intent was to further define the stage of claim 1 to recite that it is rectangular. For examination purposes that is how the claim will be interpreted. The applicant is requested to amend claim 2 to clarify its meaning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheich (U.S. Publication No. 2016/0100087) in view of Ventura (U.S. Patent No. 5436726).  Scheich teaches a booth (80, fig. 21A) for photographing or inspecting a vehicle (fig. 21B), the booth comprising: a plurality of walls bounding a planar stage (see fig. 21A), each wall of said plurality of walls comprising a first portion and a second portion (see annotated fig. 21A below), the first portion having a first length, the second portion having a second length and extending up from a second end of the first portion, a first end of the second portion forming a second obtuse angle with the second end of the first portion inside the booth; a platform (86) suspended above the stage (see Fig 21B); and a lighting source positioned on said platform (paragraph 61 teaches the lighting shell 86 keeps lights up), said lighting source configured to direct light toward the second portion of each of the walls of said plurality of walls (see fig 21B). Scheich teaches the salient features of the claimed invention except for the first portion extending up from the planar stage. The first portion does form a first obtuse angle with respect to the planar stage. Ventura teaches that it was known to extend a first portion that forms an obtuse angle with respect to the floor, to the floor. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Ventura for the purpose of decreasing the amount the vehicle under review needs to be lifted.

    PNG
    media_image1.png
    399
    954
    media_image1.png
    Greyscale


First interpretation

Regarding claim 9, if the planar stage is interpreted as the bottom of the first portion then the planar stage is a plane positioned above a floor or ground. See for example, fig 21B which shows the lift at the level of the planar stage. Regarding claim 10, the lift raises a vehicle from a floor or ground to the plane of the planar stage as shown in fig. 21B.
A second interpretation of Scheich is presented to expedite prosecution.
Claim(s) 1-4, 6-8, 11 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheich (U.S. Publication No. 2016/0100087) in view of Ventura (U.S. Patent No. 5436726).  Scheich teaches a booth (80, fig. 21A) for photographing or inspecting a vehicle (fig. 21B), the booth comprising: a plurality of walls bounding a planar stage (see fig. 21A), each wall of said plurality of walls comprising a first portion and a second portion (see annotated fig. 21A below), the first portion having a first length and extending up from the planar stage, a first end of the first portion forming a first angle with the planar stage, the second portion having a second length and extending up from a second end of the first portion, a first end of the second portion forming a second obtuse angle with the second end of the first portion inside the booth; a platform (86) suspended above the stage (see Fig 21B); and a lighting source positioned on said platform (paragraph 61 teaches the lighting shell 86 keeps lights up), said lighting source configured to direct light toward the second portion of each of the walls of said plurality of walls (see fig 21B). Scheich teaches the salient features of the claimed invention except for explicitly stating that the first portion extending up from the planar stage forms an obtuse angle with the stage. It appears in figure 21A that the first portion may form a first obtuse angle with respect to the planar stage. Ventura teaches that it was known to form an obtuse angle with respect to the floor. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Ventura for the purpose of enabling better visibility to lower parts of certain vehicles.

    PNG
    media_image2.png
    483
    954
    media_image2.png
    Greyscale

The remainder of the office action can apply to either of the above alternative interpretations.
Regarding claim 2, Scheich (fig. 21) teaches said plurality of walls bound a rectangular planar stage. Regarding claim 3, fig. 21 depicts three walls.  Regarding claim 4, paragraph 38 of Scheich teaches a covering cloth to cover the entrance when photographing.  Regarding claim 6, an opening is depicted in figure 21A. Regarding claim 7, paragraph 63 teaches a door configured to move between an open position in which the opening is exposed and a closed position in which the opening is closed, the door having a shape that matches the wall. 
Regarding claim 11, Ventura teaches in the drawings that the first length should be shorter than the second length. This is because the first length is for viewing only a small portion of the lower part of the vehicle while the second length is for viewing more of the sides and/or upper portion of the vehicle.
Regarding claim 15, fig. 21B of Scheich depicts that the platform is suspended from a ceiling that extends from a second end of the second portion of each wall of said plurality of walls. Regarding claim 16, the abstract of Scheich teaches said plurality of walls are covered in a light scattering sheet material. Regarding claims 17-18, paragraphs 7 and 61 teach at least one camera within the booth configured to capture photographs of a vehicle positioned on the planar stage and at least one articulating arm. Regarding claim 19, the abstract and paragraphs 40 and 65 teaches said lighting source is used to control reflections within the booth.


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Scheich (U.S. Publication No. 2016/0100087) in view of Ventura (U.S. Patent No. 5436726).  Scheich in view of Ventura teaches the salient features of the claimed invention except for the first obtuse angle being 116.5°, the second obtuse angle being 114° and thus the first obtuse angle is larger than the second obtuse angle.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a first obtuse angle of 116.5°, the second obtuse angle being 114° and thus the first obtuse angle is larger than the second obtuse angle. The purpose of choosing such angles would be to optimize the light reflection for the majority of vehicles.  The applicant should note that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scheich (U.S. Publication No. 2016/0100087) in view of Ventura (U.S. Patent No. 5436726) and further in view of Broughton (U.S. Publication No. 2017/0180696).  Scheich in view of Ventura teaches the salient features of the claimed invention except for four walls. Broughton teaches in paragraph 22 that it was known to use four walls. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Broughton for the purpose of properly excluding outside lighting.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852